UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 31, 2010 Date of Report (Date of earliest event reported) BELLTOWER ENTERTAINMENT CORP. (Exact Name of Registrant as Specified in Charter) Nevada 000-52861 47-0926548 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11684 Ventura Boulevard Suite 685 Studio City, CA 91604 (Address of principal executive offices) (Zip Code) (877) 355-1388 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Checktheappropriateboxbelowof theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Solicitingmaterialpursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Effective at the close of business on July 31, 2010, Nina Yang resigned as an officer and director of the registrant.The resignation was not the result of any disagreement with the registrant on any matter relating to the Company’s operations, policies or practices.Nina Yang will continue to serve as a producer for the feature film “Little Treasure” currently to commence production in 2011. Donald K. Bell, the former president and currently a member of the board of directors of registrant will serve as President and Chief Executive Officer until an industry successor is duly retained.Donald K. Bell previously held the positions of former president, chief executive officer and chief financial officer. 2 SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the Registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. BELLTOWER ENTERTAINMENT CORP. Date: August 4, 2010 By: /s/ Donald K. Bell Donald K. Bell President & CEO 3
